DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed  invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something "significantly more" than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for  patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1.
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, with respect to independent claim 1, the claim recites the abstract idea of a method for predicting a combustion state of an engine, the method comprising: an  operating condition setting step of setting an operating condition of the engine; a highest  temperature portion temperature calculation step of calculating a temperature of a  highest temperature portion based on the operating condition, the highest temperature  portion being a region in which a temperature is highest in a cylinder before combustion  of the engine; a combustion start timing calculation step of calculating a combustion  start timing of the engine based on the temperature of the highest temperature portion;  a lowest temperature portion temperature calculation step of calculating a temperature  of a lowest temperature portion based on the operating condition and the combustion  start timing, the lowest temperature portion being a region in which a temperature is  lowest in the cylinder; and a combustion end timing calculation step of calculating a  combustion end timing of the engine based on the temperature of the lowest  temperature portion, wherein a combustion chamber inside of the cylinder is divided into  a burned portion in which combustion has occurred, an unburned portion in which  combustion has not yet occurred, and a wall surface layer portion located adjacent a  wall surface of the cylinder, and wherein the lowest temperature portion temperature  calculation step calculates a temperature of the wall surface layer portion based on  
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011 ); see also In re Grams, 888 F.2d 835, 840- 41 (Fed. Cir. 1989); In re Mever, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: calculating a combustion end timing of the engine based on the temperature of the lowest temperature portion do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. ( See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an "inventive concept" of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something "significantly more" than patent-ineligible subject matter to which the claims are directed.

Claims 2-20 depend on claim 1 and only add further details to the steps in that independent claim and are therefore also rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations, “a lowest temperature portion temperature calculation step of calculating a temperature of a lowest temperature portion based on the operating condition and the combustion start timing, the lowest temperature portion being a region in which a temperature is lowest in the cylinder,” and, “wherein the lowest temperature portion temperature calculation step calculates a temperature of the wall surface layer portion based on state changes in the burned portion, the unburned portion, and the wall surface layer portion, and applies the temperature of the wall surface layer portion as the temperature of the lowest temperature portion.” It is unclear which determination is used as the “temperature of the lowest temperature portion,” or how that information is applied.
Claims 4, 8, 11, and 14 recite the limitation, “wherein the highest temperature portion temperature calculation step calculates a temperature of a central portion in the cylinder as the temperature of the highest temperature portion,” while claim 1 recites the limitation, “the highest temperature portion being a region in which a temperature is highest in a cylinder before combustion of the engine.” It is unclear if the central portion is always the highest temperature portion or if the limitation of claims 4, 8, 11, and 14 is determining a different  portion as the highest temperature portion.
Claims 2-3, 5-7, 9-10, 12-13, and 15-20 depend on indefinite claims and are therefore indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747